401 F.3d 1030
Darla MOTLEY; Juan Jamerson, Plaintiffs-Appellants,v.Bernard PARKS; Daryl Gates; Gerald Chaleff; Herbert Boeckman; T. Warren Jackson; Robert M. Talcott; Raymond C. Fisher; Guadalupe Sanchez; Gregory Kading; Al Ruegg; James Black; Lawrence Webster; Dean Hansell, Defendants-Appellees.
No. 02-56648.
United States Court of Appeals, Ninth Circuit.
March 21, 2005.

Stephen Yagman, Esq., Yagman & Yagman, Venice, CA, Kathryn S. Bloomfield, Esq., Stephen Yagman, Esq., Yagman & Yagman & Reichmann, Venice Beach, CA, for Plaintiffs-Appellants.
Kathryn S. Bloomfield, Esq., Janet G. Bogigian, Deputy City Attorney, Christian R. Bojorquez, Elizabeth A. Keech, AGCA—Office of the California Attorney General (LA), David Pinchas, Esq., USLA—Office of the U.S. Attorney Civil Division, Los Angeles, CA, for Defendants-Appellees.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Fisher is recused